DETAILED ACTION
Applicants’ arguments, filed 23 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Note Regarding “Roundish” Flakes
Instant claim 1 has been amended to require that the effect pigment comprise a “roundish” flake-form substrate. This term is disclosed in the original specification as of the top of page 2, relevant text reproduced below.

    PNG
    media_image1.png
    117
    540
    media_image1.png
    Greyscale

As such, the term “roundish” appears to be adequately supported by the original application as filed, and will not be subject to a rejection under 35 U.S.C. 112(a). Additionally, the above text appears to indicate that the term “roundish” distinguishes the pigment from a comparative pigment that has a more oblong shape and greater edge roughness as compared with the roundish pigment. As such, the term “roundish” is understood to be definite as required by 35 U.S.C. 112(b).


Claim Interpretation
The examiner notes the following regarding the interpretation of the phrase “circular form factor” in claim 1.
The instant specification defines the phrase “circular form factor” in the following manner, as of page 2 of the instant specification, relevant text reproduced below.

    PNG
    media_image2.png
    193
    547
    media_image2.png
    Greyscale

Circular form factor is defined in the instant specification, as               
                
                    
                        
                            
                                c
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        a
                        r
                        e
                        a
                         
                    
                
            
        , when standardized to the value of a circle, to have been in the range of 1.2 to 2. The skilled artisan would have understood that a square would have had a circular form factor in the required range, for the reasons set forth below.
The following diagram sets forth the basic geometry of a circle:

    PNG
    media_image3.png
    292
    695
    media_image3.png
    Greyscale

The skilled artisan would have been aware that the value pi (π) is defined as the ratio of             
                =
                 
                
                    
                        c
                    
                    
                        d
                    
                
                =
                
                    
                        c
                    
                    
                        2
                        r
                    
                
            
         , wherein c is circumference, d is diameter, and r is radius. As such,             
                c
                =
                2
                π
                r
            
         . The skilled artisan would have also been aware that the area of a circle can be expressed as             
                A
                =
                π
                
                    
                        r
                    
                    
                        2
                    
                
            
        . As such, squaring the value of circumference and dividing by area, the skilled artisan would have determined that:
            
                
                    
                        
                            
                                C
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        A
                        r
                        e
                        a
                    
                
                 
                =
                 
                
                    
                        
                            
                                
                                    
                                        2
                                        π
                                        r
                                    
                                
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                π
                                r
                            
                            
                                2
                            
                        
                    
                
                 
                =
                4
                π
            
        
In regard to a square, the skilled artisan would have understood that the following geometry applies:

    PNG
    media_image4.png
    328
    428
    media_image4.png
    Greyscale

As such, the skilled artisan would have understood that the value, for a square, of              
                
                    
                        
                            
                                c
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        a
                        r
                        e
                        a
                         
                    
                
            
         can be determined by the following equation:
            
                
                    
                        
                            
                                C
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        A
                        r
                        e
                        a
                    
                
                 
                =
                 
                
                    
                        
                            
                                
                                    
                                        4
                                        s
                                    
                                
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                s
                            
                            
                                2
                            
                        
                    
                
                 
                =
                16
            
        
wherein the term “circumference” and “perimeter” are understood to have essentially the same meaning in that the refer to the length of the outside of the shape.
Therefore, upon standardizing the value of             
                
                    
                        
                            
                                c
                                i
                                r
                                c
                                u
                                m
                                f
                                e
                                r
                                e
                                n
                                c
                                e
                            
                            
                                2
                            
                        
                    
                    
                        a
                        r
                        e
                        a
                         
                    
                
            
         of a square to that of a circle, one of ordinary skill in the art would have achieved the following result:
            
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                        i
                                                        r
                                                        c
                                                        u
                                                        m
                                                        f
                                                        e
                                                        r
                                                        e
                                                        n
                                                        c
                                                        e
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                A
                                                r
                                                e
                                                a
                                            
                                        
                                    
                                
                            
                            
                                S
                                q
                                u
                                a
                                r
                                e
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        C
                                                        i
                                                        r
                                                        c
                                                        u
                                                        m
                                                        f
                                                        e
                                                        r
                                                        e
                                                        n
                                                        c
                                                        e
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                A
                                                r
                                                e
                                                a
                                            
                                        
                                    
                                
                            
                            
                                C
                                i
                                r
                                c
                                l
                                e
                            
                        
                    
                
                 
                =
                 
                
                    
                        16
                    
                    
                        4
                        π
                    
                
                 
                ≈
                1.27
            
        
As such, a square is understood to have a circular form factor of about 1.27, which is in the range required by instant claim 1.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-13, 17, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfaff et al. (Chemical Reviews, Vol. 99, 1999, pages 1963-1981) in view of Voit et al. (US 2010/0064938 A1).
Pfaff et al. (hereafter referred to as Pfaff) is drawn to submicron pigments providing optical effects, as of Pfaff, page 1963, title. The pigments of Pfaff may be in the form of a flake, as of Pfaff, page 1970, left column, second paragraph.
As to claim 1, the claim requires an effect pigment. Pfaff teaches that the pigments may be pearlescent, as of Pfaff, page 1963, right column, first full paragraph. The instant specification discloses that a pearlescent pigment is one type of effect pigment, as of page 1, lines 10-15 of the instant specification. As such, the pigments of Pfaff would have been understood to have been effect pigments.
As to claim 1, the claim requires a circular form factor of between 1.2 and 2. Pfaff teaches one flake which appears to be shaped like a square, as of Pfaff page 1968, left column, Figure 6, which is reproduced below with an arrow added by the examiner pointing to the square-shaped flake.

    PNG
    media_image5.png
    442
    590
    media_image5.png
    Greyscale

As such, the skilled artisan would have understood that the flake of Pfaff would have been in the shape of a square, and would have had a circular form factor of about 1.27, which would have been within the required range. See the above section entitled “Claim interpretation” which explains why a square flake is understood to have a circular form factor of about 1.27.
Instant claim 1 also requires that the flake have a high refractive index coating of at least 1.8. Pfaff teaches various coating materials, whereby some of said coating materials have a refractive index of greater than 1.8, as of Pfaff, page 1965, right column, table reproduced below.

    PNG
    media_image6.png
    427
    632
    media_image6.png
    Greyscale

Pfaff differs from the claimed invention because the Pigment of Pfaff is not roundish.
Voit et al. (hereafter referred to as Voit) is drawn to paint, as of Voit, title and abstract. Said composition of Voit may be in the form of an effect pigment, as of Voit, paragraph 0016. Voit teaches that the pigment be in the form of being relatively round and having a relatively smooth surface, as of Voit, paragraphs 0019, 0062, and 0074.
For the purposes of examination under prior art, the examiner understands that Voit does not teach the required roundish shape.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the effect pigment of Pfaff in the manner taught by Voit to have a relatively smooth surface. Voit teaches that modifying the effect pigment has a round shape has the effect of increasing gloss when the effect pigment is used in a paint, as of Voit, paragraph 0019. Pfaff is drawn to paints, as of at least page 1967 of Pfaff. As such, the skilled artisan would have been motivated to have modified the composition of Pfaff in the manner taught by Voit in order to have predictably caused the paints of Pfaff to be glossier with a reasonable expectation of success.
As to claim 1, the examiner notes that Pfaff teaches a wide variety of paints. In the case of some paints, glossiness may not be desired; however, in the case of other paints, glossiness may be desired. See e.g. Pfaff, page 1967, right column, second paragraph, which teaches that increasing luster is not desired for car paints or cosmetics but is desired for toothpastes and snowboards. As such, even if, purely en arguendo, Pfaff teaches applications wherein glossiness may not be desired, Pfaff would also appear to teach different applications in which glossiness is desired. As such, Pfaff’s teaching of applications in which glossiness is not desired is not understood to be sufficient to overcome the prima facie case of obviousness because Pfaff appears to teach applications wherein glossiness is desired. See MPEP 2123.
As to claim 2, the claim requires a circular form factor of between 1.2 and 1.8. For the reasons set forth above, it is understood that a square has a circular form factor of about 1.27, which is within the claimed range.
As to claim 3, Pfaff teaches that single particles become distinguishable by the naked eye when exceeding 60 µm, and suggests that particles not exceed this value, as of Pfaff, page 1967, right column, first full paragraph. Pfaff suggests particle fractions with size ranges including 5-25 µm and 10-40 µm, as of Pfaff, page 1967, right column, first full paragraph, which are within the required size range.
As to claim 4, Pfaff suggests values of mica substrate having a thickness in the range of 200-600 nm (0.2-0.6 µm), as of Pfaff, page 1967, right column, last paragraph above section D.
As to claim 5-7, Pfaff suggests the use of ground natural mica as a substrate, as of Pfaff, page 1966, left column, second to last full paragraph. 
As to claims 8, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, which is reproduced below. Titanium dioxide reads on the required metal oxide of claim 8.

    PNG
    media_image7.png
    227
    330
    media_image7.png
    Greyscale

As to claims 9, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, reproduced above. Titanium dioxide is specifically recited by claim 9.
As to claims 10, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, reproduced above. Titanium dioxide reads on the required metal oxide of claim 10.
As to claim 11, Pfaff teaches low refractive index layers including SiO2, Al2O3, and MgF2, as of Pfaff, page 1969, left column, second paragraph in section A, relevant text reproduced below.

    PNG
    media_image8.png
    74
    329
    media_image8.png
    Greyscale

 While Pfaff does not explicitly disclose the refractive indices of these materials, the skilled artisan would have understood that they are below the required refractive index of 1.8. This is because Pfaff teaches that these compounds have a low refractive index, as of Pfaff, page 1969, left column, and because these materials are disclosed as low refractive index materials by the instant specification as of the paragraph bridging pages 6 and 7. Claim 11 also requires a high refractive index material having a refractive index equal or greater to 1.8; this material is taught by Pfaff, page 1965, right column, as explained above.
As to claim 12, Pfaff teaches low refractive index layers including SiO2, Al2O3, and MgF2, as of Pfaff, page 1969, left column, second paragraph in section A. These materials are specifically recited by claim 12.
As to claim 13, Pfaff teaches a monolayer pigment whereby the substrate is coated by one layer of high refractive material, as of Pfaff, page 1967, Figure 5, middle item in figure, drawn to a monolayer pigment. This high refractive material maybe TiO2 anatase, as of Pfaff, page 1965, Table 1, second to last entry in table, and Pfaff, page 1969, left column, caption of Figure 8. This reads on the first of the sequence options recited by claim 13.
As to claim 17, Pfaff teaches using the taught pearlescent pigment in car paints and security printing (i.e. anti-counterfeiting), as of Pfaff, page 1963, top three lines and first paragraph.
As to claim 20, the product of Pfaff appears to be dry, as Pfaff teaches a drying step, as of Pfaff, page 1969, left column, end of top paragraph.
As to claim 21, this is an independent claim having a similar scope to claim 1 except also including a particle size limitation and a product-by-process limitation in which the process by which the claimed effect pigment is made is recited by the claims. With regard to particle size, Pfaff teaches sizes up to 40 µm on page 1967, right column, end of second paragraph. With regard to the process by which the composition is made, Voit teaches the following in paragraph 0062, reproduced below.

    PNG
    media_image9.png
    168
    458
    media_image9.png
    Greyscale

This process does not appear to be exactly the same as the recited product-by-process limitations. Nevertheless, product-by-process claims are not limited to the manipulation of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). In this case, the structure implied by the combination of Pfaff in view of Voit would appear to render obvious the claimed invention for the reasons set forth above even if the process to achieve this structure in the prior art differs from the recited product-by-process. Additionally, Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). In this case, no such evidence has been made of record in the prosecution history as of yet.

Claims 1-13, 17, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfaff et al. (Chemical Reviews, Vol. 99, 1999, pages 1963-1981) in view of Kaupp et al. (US 2010/0298469 A1).
Pfaff et al. (hereafter referred to as Pfaff) is drawn to submicron pigments providing optical effects, as of Pfaff, page 1963, title. The pigments of Pfaff may be in the form of a flake, as of Pfaff, page 1970, left column, second paragraph.
As to claim 1, the claim requires an effect pigment. Pfaff teaches that the pigments may be pearlescent, as of Pfaff, page 1963, right column, first full paragraph. The instant specification discloses that a pearlescent pigment is one type of effect pigment, as of page 1, lines 10-15 of the instant specification. As such, the pigments of Pfaff would have been understood to have been effect pigments.
As to claim 1, the claim requires a circular form factor of between 1.2 and 2. Pfaff teaches one flake which appears to be shaped like a square, as of Pfaff page 1968, left column, Figure 6, which is reproduced below with an arrow added by the examiner pointing to the square-shaped flake.

    PNG
    media_image5.png
    442
    590
    media_image5.png
    Greyscale

As such, the skilled artisan would have understood that the flake of Pfaff would have been in the shape of a square, and would have had a circular form factor of about 1.27, which would have been within the required range. See the above section entitled “Claim interpretation” which explains why a square flake is understood to have a circular form factor of about 1.27.
Instant claim 1 also requires that the flake have a high refractive index coating of at least 1.8. Pfaff teaches various coating materials, whereby some of said coating materials have a refractive index of greater than 1.8, as of Pfaff, page 1965, right column, table reproduced below.

    PNG
    media_image6.png
    427
    632
    media_image6.png
    Greyscale

Pfaff differs from the claimed invention because the Pigment of Pfaff is not roundish.
Kaupp et al. (hereafter referred to as Kaupp) is drawn to effect pigments, as of Kaupp, title and abstract. Said effect pigment may have a circular shape, as of Kaupp, paragraphs 0195 and 0197-0198.
Kaupp does not appear to be anticipatory because there is no evidence that the compositions exemplified in the examples of Kaupp would have been roundish and/or would have had the required circular form factor.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particle of Pfaff to have had a circular or roundish shape. Pfaff is drawn to effect pigments; however, the particle shape in Pfaff does not appear to be roundish. Kaupp teaches that effect pigments may be used in a circular shape, as of Kaupp, paragraphs 0197-0198. As such, it would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of Pfaff to have had a circular shape in order that such particles may have predictably acted as effect pigments with a reasonable expectation of success.
As to claim 2, the claim requires a circular form factor of between 1.2 and 1.8. For the reasons set forth above, it is understood that a square has a circular form factor of about 1.27, which is within the claimed range. Additionally, the circular pigments of Kaupp would have been expected to have had the required circular form factor.
As to claim 3, Pfaff teaches that single particles become distinguishable by the naked eye when exceeding 60 µm, and suggests that particles not exceed this value, as of Pfaff, page 1967, right column, first full paragraph. Pfaff suggests particle fractions with size ranges including 5-25 µm and 10-40 µm, as of Pfaff, page 1967, right column, first full paragraph, which are within the required size range.
As to claim 4, Pfaff suggests values of mica substrate having a thickness in the range of 200-600 nm (0.2-0.6 µm), as of Pfaff, page 1967, right column, last paragraph above section D.
As to claim 5-7, Pfaff suggests the use of ground natural mica as a substrate, as of Pfaff, page 1966, left column, second to last full paragraph. 
As to claims 8, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, which is reproduced below. Titanium dioxide reads on the required metal oxide of claim 8.

    PNG
    media_image7.png
    227
    330
    media_image7.png
    Greyscale

As to claims 9, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, reproduced above. Titanium dioxide is specifically recited by claim 9.
As to claims 10, Pfaff teaches high refractive index layers made from titanium dioxide, as of Pfaff, page 1965, right column, Table 1, last two entries in table, reproduced above. Titanium dioxide reads on the required metal oxide of claim 10.
As to claim 11, Pfaff teaches low refractive index layers including SiO2, Al2O3, and MgF2, as of Pfaff, page 1969, left column, second paragraph in section A, relevant text reproduced below.

    PNG
    media_image8.png
    74
    329
    media_image8.png
    Greyscale

 While Pfaff does not explicitly disclose the refractive indices of these materials, the skilled artisan would have understood that they are below the required refractive index of 1.8. This is because Pfaff teaches that these compounds have a low refractive index, as of Pfaff, page 1969, left column, and because these materials are disclosed as low refractive index materials by the instant specification as of the paragraph bridging pages 6 and 7. Claim 11 also requires a high refractive index material having a refractive index equal or greater to 1.8; this material is taught by Pfaff, page 1965, right column, as explained above.
As to claim 12, Pfaff teaches low refractive index layers including SiO2, Al2O3, and MgF2, as of Pfaff, page 1969, left column, second paragraph in section A. These materials are specifically recited by claim 12.
As to claim 13, Pfaff teaches a monolayer pigment whereby the substrate is coated by one layer of high refractive material, as of Pfaff, page 1967, Figure 5, middle item in figure, drawn to a monolayer pigment. This high refractive material maybe TiO2 anatase, as of Pfaff, page 1965, Table 1, second to last entry in table, and Pfaff, page 1969, left column, caption of Figure 8. This reads on the first of the sequence options recited by claim 13.
As to claim 17, Pfaff teaches using the taught pearlescent pigment in car paints and security printing (i.e. anti-counterfeiting), as of Pfaff, page 1963, top three lines and first paragraph.
As to claim 20, the product of Pfaff appears to be dry, as Pfaff teaches a drying step, as of Pfaff, page 1969, left column, end of top paragraph.
As to claim 21, this is an independent claim having a similar scope to claim 1 except also including a particle size limitation and a product-by-process limitation in which the process by which the claimed effect pigment is made is recited by the claims. With regard to particle size, Pfaff teaches sizes up to 40 µm on page 1967, right column, end of second paragraph. With regard to the process by which the composition is made, Kaupp appears to be silent as to the method by which the particle is made circular. As such, Kaupp does not appear to teach the required process. Nevertheless, product-by-process claims are not limited to the manipulation of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). In this case, the structure implied by the combination of Pfaff in view of Kaupp would appear to render obvious the claimed invention for the reasons set forth above even if the process to achieve this structure in the prior art differs from the recited product-by-process. Additionally, Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). In this case, no such evidence has been made of record in the prosecution history as of yet.


Claims 14 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfaff et al. (Chemical Reviews, Vol. 99, 1999, pages 1963-1981) in view of in view of Voit et al. (US 2010/0064938 A1), the combination further in view of Pfaff et al. (US 2009/0220557 A1).
Claims 14 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfaff et al. (Chemical Reviews, Vol. 99, 1999, pages 1963-1981) in view of in view of Kaupp et al. (US 2010/0298469 A1), the combination further in view of Pfaff et al. (US 2009/0220557 A1).
Pfaff (Chemical Reviews) is drawn to an effect pigment. Voit teaches roundish particles, and Kaupp teaches circular particles, which are understood by the examiner to be roundish. See the rejection above over Pfaff in view of Voit by themselves, and that of Pfaff in view of Kaupp by themselves. Pfaff teaches that the use of certain layers, especially Bismuth Oxychloride, have a poor stability, as of Pfaff, page 1970, right column, last paragraph in section 3.
Pfaff does not teach an outer layer to increase stability, as required by claim 14.
Pfaff et al. (US 2009/0220557 A1) (hereafter referred to as Dietz, after the second author) is drawn to effect pigments, as of Dietz, title and abstract. The particles of Dietz include a coated substrate, as of Dietz, page 1 paragraph 0023, wherein said composition appears to be transparent SiO2 flakes coated with an iron oxide layer, as of Dietz, paragraph 0001. Said coating may be of a high refractive index, as of Dietz, page paragraph 0032. Dietz teaches a protective layer to increase light, weather, and chemical stability, as of Dietz, paragraph 0025. Said layer may be an organic or inorganic layer, and various organic layers are exemplified in paragraph 0025.
It would have been prima facie obvious for one of ordinary skill in the art to have included the protective layer of Dietz to have surrounded the effect pigment of Pfaff. This is because the effect pigment of Pfaff includes materials that have poor light and weather stability, as of Pfaff, page 1970, right column, last paragraph in section 3. The outer layer of Dietz is used in an effect pigment, and is useful for improving light, weather, and chemical stability, as of Dietz, paragraph 0025. As such, the skilled artisan would have been motivated to have included the outer layer of Dietz to have surrounded the composition of Pfaff to have predictably protected said composition from light, weather and chemicals with a reasonable expectation of success.
As to claim 14, Dietz teaches a protective layer to increase light, weather, and chemical stability, as of Dietz, paragraph 0025. Said layer may be an organic or inorganic layer, and various organic layers are exemplified in paragraph 0025.
As to claim 18, Dietz teaches the inclusion of surfactants, antioxidants, film formers, preservatives, and other ancillary materials, as of Dietz, paragraphs 0045 and 0068.
As to claim 19, Dietz teaches the inclusion of binders, as of Dietz, paragraph 0068. Additionally, the component of Pfaff would have been a pigment.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 23 September 2022 (hereafter referred to as applicant’s response). These arguments will be addressed below.
Applicant argues that the prior art does not teach the required circular form factor, and that the definition applied by the examiner for the term “circular form factor” in the prior office action is not proper, as of applicant’s response, pages 10 and 11. Applicant argues that a reasonable interpretation of the term “circular form factor” is supported by the instant specification, as of applicant’s response, page 11, beginning of last full paragraph.
In response, the instant specification indicates the following definition for the term “circular form factor.”

    PNG
    media_image10.png
    197
    547
    media_image10.png
    Greyscale

As best understood by the examiner, an ideal circle would have a circular form factor of 1, whereas a more oblong, oval shape would have a higher circular form factor. However, nothing in this definition addresses the issues of straight lines, sharp angles, and points. As such, nothing in this definition would appear to preclude one of ordinary skill in the art from performing the above-indicated calculation on a shape with straight lines, sharp angles, and points, such as a square.
Applicant then makes arguments regarding the term “roundish” as of pages 12-16 of applicant’s response. These arguments are understood to be moot in view of the withdrawal of the previously applied rejection over Pfaff by itself and the addition of a new rejection over Pfaff et al. (Chemical Reviews, Vol. 99, 1999, pages 1963-1981) in view of in view of Voit et al. (US 2010/0064938 A1) or Kaupp et al. (US 2010/0298469 A1). As such, these arguments have not been addressed substantively as they appear to be drawn to a rejection that has been withdrawn.
With regard to the Pfaff et al. (US 2009/0220557 A1) reference, applicant argues that this reference also does not teach the required roundish flakes, as of applicant’s response, page 17. This is not persuasive because these roundish flakes are taught by Voit. As no additional arguments are presented regarding Pfaff et al. (US 2009/0220557 A1), this rejection has been maintained.
Applicant then argues that there is not suggestion that it would be possible to increase color saturation or hiding power by using flakes which are prepared in accordance with the claimed process, as of applicant’s response, page 17. This is not persuasive at least because the instant claims do not require increased color saturation or hiding power.
The examiner has presented suggestions for allowable subject matter below.


Suggested Allowable Subject Matter
The examiner proposes the following claim amendments to place the instant application in condition for allowance.

Claim 1 (Proposed Amendment): An effect pigment comprising a roundish flake-form substrate having a circular form factor of circumference2 / area standardized to a circle of 1.2 - 2 coated with at least one high-refractive-index layer having a refractive index of n ≥ 1.8,
wherein the flake-form substrate is selected from the group consisting of synthetic mica flakes, natural mica flakes, SiO2 flakes, Al2O3 flakes, glass flakes, iron oxide flakes, graphite flakes, TiO2 flakes, and mixtures thereof,
wherein the high-refractive index layer comprises a compound selected from the group consisting of at least one metal oxide, at least one metal sulfide, iron titanate, iron oxide hydrate, titanium suboxide, TiO2, BiOCl, Ce2O3, CoO, Co3O4, Fe2O3, Fe3O4, FeOOH, NiO, SnO2, VO2, V2O3, ZrO2, CoAl2O4 BiVO4, Ti3O5, Ti2O3, Ce2S3, MoS2, and mixtures or mixed phases said compounds with one another; and
wherein the roundish shape results in increased color saturation and hiding power compared with a non-roundish pigment with oblong shape and greater edge roughness.

X) Claim 2 is proposed to be allowed without further amendment.

X) Claim 3 is proposed to be allowed without further amendment.

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be cancelled without prejudice or disclaimer because the subject matter is proposed to be included in claim 1.

X) Claim 6 is proposed to be allowed without further amendment.

X) Claim 7 is proposed to be allowed without further amendment.

X) Claim 8 is proposed to be cancelled without prejudice or disclaimer because the subject matter is proposed to be included in claim 1.

X) Claim 9 is proposed to be cancelled without prejudice or disclaimer because the subject matter is proposed to be included in claim 1.

X) Claim 10 is proposed to be allowed without further amendment.

X) Claim 11 is proposed to be allowed without further amendment.

X) Claim 12 is proposed to be allowed without further amendment.

X) Claim 13 is proposed to be amended in the following manner:
Claim 13 (Amendment): The effect pigment according to Claim 1, having the following layer sequence:
substrate flake + TiO2 (anatase)
substrate flake + SnO2 + TiO2 (rutile)
substrate flake + TiO2 + alkaline-earth metal titanate
substrate flake + SnO2 + TiO2 + alkaline-earth metal titanate
substrate flake + TiO2 + Fe2O3
substrate flake + SnO2 + TiO2 + Fe2O3
substrate flake + TiO2 + Fe3O4
substrate flake + SnO2 + TiO2 + Fe3O4
substrate flake + TiO2 + Cr2O3
substrate flake + SnO2 + TiO2 + Cr2O3
substrate flake + TiO2 + Carmine Red
substrate flake + SnO2 + TiO2 + Carmine Red
substrate flake + TiO2 + Berlin Blue
substrate flake + SnO2 + TiO2 + Berlin Blue
substrate flake + TiO2 / Fe2O3
substrate flake + SnO2 + TiO2 / Fe2O3
substrate flake + TiO2 + SiO2 + TiO2
substrate flake + SnO2 + TiO2 + SiO2 + SnO2 + TiO2
substrate flake + Fe2O3
substrate flake + Fe3O4
substrate flake + TiO2 + SiO2 + TiO2/Fe2O3
substrate flake + SnO2 + TiO2 + SiO2 + TiO2/Fe2O3
substrate flake + TiO2 + SiO2 + TiO2 + TiO2/Fe2O3
substrate flake + SnO2 + TiO2 + SiO2 + TiO2 + TiO2/Fe2O3
substrate flake + SnO2 + TiO2 + SiO2 + SnO2 + TiO2 + TiO2/Fe2O3
substrate flake + TiO2/Fe2O3 + SiO2 + TiO2 + TiO2/Fe2O3
substrate flake + TiO2/Fe2O3 + SiO2 + SnO2 + TiO2 + TiO2/Fe2O3
substrate flake + TiO2/Fe2O2 + SiO2 + TiO2
substrate flake + TiO2/Fe2O3 + SiO2 + SnO2 + TiO2
substrate flake + TiO2/Fe2O3 + SiO2 + TiO2/Fe2O3
substrate flake + TiO2 + SiO2 + Fe3O4
substrate flake + TiO2 + SiO2 + Cr2O3
substrate flake + Cr2O3
[[ 
]]
substrate flake + Fe2O3 + SiO2 + TiO2/Fe2O3
substrate flake + SiO2 + TiO2 (anatase)
substrate flake + SiO2 + SnO2 + TiO2 (rutile)
substrate flake + SiO2 + TiO2 + alkaline-earth metal titanate
substrate flake + SiO2 + SnO2 + TiO2 + alkaline-earth metal titanate
substrate flake + SiO2 + TiO2 + Fe2O3
substrate flake + SiO2 + SnO2 + TiO2 + Fe2O3
substrate flake + SiO2 + TiO2 + Fe3O4
substrate flake + SiO2 + SnO2 + TiO2 + Fe3O4
substrate flake + SiO2 + TiO2 + Cr2O3
substrate flake + SiO2 + SnO2 + TiO2 + Cr2O3
substrate flake + SiO2 + TiO2 + Carmine Red
substrate flake + SiO2 + SnO2 + TiO2 + Carmine Red
substrate flake + SiO2 + TiO2 + Berlin Blue
substrate flake + SiO2 + SnO2 + TiO2 + Berlin Blue
substrate flake + SiO2 + TiO2 / Fe2O3
substrate flake + SiO2 + SnO2 + TiO2 / Fe2O3
substrate flake + SiO2 + TiO2 + SiO2 + TiO2
substrate flake + SiO2 + SnO2 + TiO2 + SiO2 + SnO2 + TiO2
substrate flake + SiO2 + Fe2O3
substrate flake + SiO2 + Fe3O4
substrate flake + SiO2 + TiO2 + SiO2 + TiO2/Fe2O3
substrate flake + SiO2 + SnO2 + TiO2 + SiO2 + TiO2/Fe2O3
substrate flake + SiO2 + TiO2 + SiO2 + TiO2 + TiO2/Fe2O3
substrate flake + SiO2 + SnO2 + TiO2 + SiO2 + TiO2 + TiO2/Fe2O3
substrate flake + SiO2 + SnO2 + TiO2 + SiO2 + SnO2 + TiO2 + TiO2/Fe2O3
substrate flake + SiO2 + TiO2/Fe2O3 + SiO2 + TiO2 + TiO2/Fe2O3
substrate flake + SiO2 + TiO2/Fe2O3 + SiO2 + SnO2 + TiO2 + TiO2/Fe2O3
substrate flake + SiO2 + TiO2/Fe2O3 + SiO2 + TiO2
substrate flake + SiO2 + TiO2/Fe2O3 + SiO2 + SnO2 + TiO2
substrate flake + SiO2 + TiO2/Fe2O3 + SiO2 + TiO2/Fe2O3
substrate flake + SiO2 + TiO2 + SiO2 + TiO2/Fe2O3
substrate flake + SiO2 + TiO2 + SiO2 + Fe3O4
substrate flake + SiO2 + TiO2 + SiO2 + Cr2O3
substrate flake + SiO2 + Cr2O3
[[ 
]]
substrate flake + SiO2 + Fe2O3 + SiO2 + TiO2/Fe2O3
substrate flake + TiO2 (anatase) + SiO2 or
substrate flake + SnO2 + TiO2 (rutile) + SiO2.

X) Claim 14 is proposed to be allowed without further amendment.

X) Claim 15 is proposed to be allowed without further amendment.

X) Claim 16 is proposed to be allowed without further amendment.

X) Claim 17 is proposed to be allowed without further amendment.

X) Claim 18 is proposed to be allowed without further amendment.

X) Claim 19 is proposed to be allowed without further amendment.

X) Claim 20 is proposed to be allowed without further amendment.

X) Claim 21 is proposed to be amended in the following manner:
Claim 21 (Proposed Amendment): An effect pigment having a roundish flake-form substrate obtained by a process comprising grinding substrates in the form of flakes to form ground substrate flakes having a diameter of 50-200 µm, subsequently introducing ground substrate flakes into a comminution machine, adding water and/or an organic solvent, and a suspension formed in this way is treated mechanically in the comminution machine, during which the surface of the flakes is polished smooth and the mechanical loading of the substrate flakes is selected so that a permanent shear results in further gentle delamination of flakes and in smoothing of edges and surfaces and a particular-size distribution of 5-60 µm is achieved by a subsequent classification step in the form of a plurality of sedimentation steps, said effect pigment having a circular form factor of 1.2-2,
wherein the flake-form substrate is selected from the group consisting of synthetic mica flakes, natural mica flakes, SiO2 flakes, Al2O3 flakes, glass flakes, iron oxide flakes, graphite flakes, TiO2 flakes, and mixtures thereof,
wherein the high-refractive index layer comprises a compound selected from the group consisting of at least one metal oxide, at least one metal sulfide, iron titanate, iron oxide hydrate, titanium suboxide, TiO2, BiOCl, Ce2O3, CoO, Co3O4, Fe2O3, Fe3O4, FeOOH, NiO, SnO2, VO2, V2O3, ZrO2, CoAl2O4 BiVO4, Ti3O5, Ti2O3, Ce2S3, MoS2, and mixtures or mixed phases said compounds with one another; and
wherein the roundish shape results in increased color saturation and hiding power compared with a non-roundish pigment with oblong shape and greater edge roughness.


Reasons for Suggesting Allowable Subject Matter
As an initial matter, the proposed amendment to claim 1 is understood to be supported in the manner required by 35 U.S.C. 112(a) in view of claims 5, 8-9, and as of the instant specification on page 2, top paragraph, which discloses the following.

    PNG
    media_image11.png
    124
    543
    media_image11.png
    Greyscale

The examiner has proposed amending the claims to recite the increased color saturation and hiding power. The examiner’s best understanding of the above-reproduced text as that the increased color saturation and increased hiding power would have been in comparison to non-roundish effect pigments having otherwise the same or similar properties, and that understanding is proposed in the above-indicated proposed amendment.
There would have been no expectation that these properties of increased color saturation and increased hiding power (as compared with non-roundish effect pigments) would have been inherent in the prior art. The fact that a certain result or characteristic may occur or be present in the prior art (e.g. increased color saturation and/or hiding power) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based upon what is necessarily present in the prior art, not what would have been expected based upon routine optimization. See MPEP 2112(IV).
The examiner has additionally proposed amending the instant claims to exclude metallic compositions as the motivation to engage in milling to achieve round particles taught by Voit, paragraphs 0019, 0062, and 0074 appears to be more applicable to metallic powders than non-metallic powders. The examiner clarifies that the term “metallic” or “metal” as used in this paragraph refers to metals in a zero-valent oxidation state and not metals in a positive oxidation state; as such, for the purposes of this paragraph, iron in a zero valent oxidation state is a metal but iron oxide is not a metal. As such, in order to overcome the prior art, the examiner has proposed amending the claim to exclude metals.

Additional Relevant Prior Art
As additional relevant prior art, the examiner cites Lohmander (Nordic Pulp and Paper Research Journal, Vol. 15, No. 4, 2000, pages 300-305). Looking to the title of Lohmander, it appears that the teachings of Lohmander are drawn to the shape of pigment particles. However, the shapes studied by Lohmander appear to be a flaky or acicular shape, as of Lohmander, page 300, abstract. Lohmander does not appear to study round particles.


Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612